DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on October 16, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Device With Carbon Doped Cover.
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2022.
Applicant’s election without traverse of claims 1-7 in the reply filed on January 20, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2020/0303383) in view of Babcock (US 2002/0033511).
Claim 1, Kodama discloses (Fig. 4) a semiconductor device comprising: 	a semiconductor substrate (20, semiconductor substrate, Para [0179]); 	first transistor (TrN, NMOS transistor, Para [0096]) comprising a first diffusion layer (NP1/NP2/P-Well, N-type impurity region/p-type well, Para [0096]) provided on a surface of the semiconductor substrate (NP1/NP2/P-Well provided on top surface of 20) and including impurities (NP1 and NP2 include phosphorus impurity, Para [0096]); and 	first contact plugs (CS, contacts, Para [0098]) provided on the first diffusion layer (CS is on NP1/NP2/P-Well), wherein the first diffusion layer comprises a first region being in contact with the first contact plugs (NP1/NP2 is in contact with CS).	Kodama does not explicitly discloses first transistors, the first diffusion layer including carbon, and  a second region covering the first region, and a concentration of the carbon is higher than that of the impurities in the first region as a depth from the surface is larger.	However, Kodama discloses Fig. 4 is a cross-section of one portion of the total memory array 10 of Fig, 3 (Para [0060], [0067]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the invention of Kodama would have multiple NMOS and PMOS transistors for the full memory array shown in Fig. 3.	Babcock discloses (Fig. 4a) a first diffusion layer (180/190/195, s/d extension region/halo region/ carbon containing layer, Para [0017]) including carbon (195 has carbon, Para [0017]) that comprises a second region (195, carbon containing layer, Para [0017]) covering (195 covers 180),  a first 180, s/d extension region, Para [0017]), and a concentration of the carbon is higher than that of the impurities in the first region as a depth from the surface is larger (concentration of carbon is highest 195 farthest from top surface of 10, Para [0017]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the multi-layered source/drain diffusion region of Babcock as the carbon layer can help inhibit dopant diffusion (Para [0017]).	Claim 5, Kodama in view of Babcock discloses the device of Claim 1.	Kodama discloses wherein the impurities are arsenic (As) or phosphorus (P) (NP1 and NP2 include phosphorus impurity, Para [0096]).	Claim 6, Kodama in view of Babcock discloses the device of Claim 1.	Babcock discloses (Fig. 4a) wherein a level relation between the concentration of the impurities and the concentration of the carbon is reversed in the first region (in 180 the concentration of impurities is largest the closer to the top surface of 10 since carbon concentration increases the farther from the top surface and closer to 195 you get, Para [0017]).
Claim 7, Kodama in view of Babcock discloses the device of Claim 1.
Babcock discloses (Fig. 4a) wherein the concentration of the carbon is higher than that of the impurities in the second region (the concentration of carbon is highest in 195 and less impurities are present, Para [0017]).	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2020/0303383) in view of Babcock (US 2002/0033511) in further view of Lippert (US 2002/0125479).	Claim 2, Kodama in view of Babcock discloses the device of Claim 1.	Babcock discloses wherein the concentration of the carbon is lower than the concentration of the impurities in a contact portion between bottoms of the first contact plugs (CS as taught by Kodama) and the first region (concentration of carbon would be lower in a portion of 180 between bottom of 180 CS of Kodama since carbon is concentrated in 195 in Fig. 4a).	Kodama in view of Babcock does not explicitly disclose wherein the concentration of the carbon is equal to or higher than 1 x 1019 cm-3.	However, Lippert discloses forming source and drain areas by doping carbon in a concentration of 5 x 1019 cm-3 (Para [0027] – [0029]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of carbon concentration (result effective at least insofar as concentration affects the diffusion barrier capabilities) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	 Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2020/0303383) in view of Babcock (US 2002/0033511) in further view of Lin (US 2012/0126331).	Claim 3, Kodama in view of Babcock discloses the device of Claim 1.	Kodama discloses (Fig. 4) further comprising: 	second transistors (TrP, PMOS transistor, plurality taught through Fig. 3, Para [0069]) comprising a second diffusion layer (PP1/PP2, p-type impurity regions, Para [0095]) provided on the surface of the semiconductor substrate (PP1/PP2 provided on top surface of 20) and having a conductivity type different (PP1/PP2 is p-type and NP1/NP2 is n-type) from that of the first diffusion layer (NP1/NP2 is n-type). 202, raised source/drain region is epitaxial layer, Para [0013]) provided on (202 on 106 labeled in Fig. 2) a second diffusion layer (Fig. 2, 106, source/drain regions, Para [0013]); and 	second contact plugs (402, contacts, Para [0027]) provided on the epitaxial layer (402 is provided on 202).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the raised epitaxy layer of Lin as it can result in improved profiles for further depositions (Lin, Para [0017]).	Claim 4, Kodama in view of Babcock and Lin discloses the device of Claim 3. 	Kodama discloses (Fig. 4) further comprising: 	a stacked body (23/43, conductor/insulating film alternately stacked, Para [0072]) placed on the first contact plugs (23/43 are on CS of TrN) and the second contact plugs (23/43 are on CS of TrP) and having electrode films and insulating films alternately stacked thereon (23/43 are word lines and insulating films alternately stacked on CS, Para [0072[); and 	memory films (MP, memory pillar, Para [0075]) provided in the stacked body (MP extends in 23/43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819